The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 7/13/2022 amendment(s) /response(s) in the Application 16/965,381 by RANATUNGA for “SYSTEM CONTROLLER CONTROLLING AN IP SWITH INCLUDING PLURAL SDN SWITCHES”, filed on 07/28/2020. The amendment/response to the claims has been entered.

Response to Amendment
Per the 7/13/2022 Amendment:  
Claims 1, 9 and 17 are amended. 
Claims 2, 10 and 18 are cancelled.
Claims 1, 3-9 and 11-17 are pending.

In view of the 7/13/2022 claim amendments, i.e., “at least one SDN switch of the plurality of SDN switches forms part of two virtual networks of the plurality of virtual networks.” (as recited in independent claims 1, 9, 17), in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-9 and 11-17 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 7/13/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “at least one SDN switch of the plurality of SDN switches forms part of two virtual networks of the plurality of virtual networks.” (as recited in independent claims 1, 9, 17) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect to independent claim 1, Stafford et al. (US20200044930A1) teaches A system controller controlling an IP switch that distributes data received from a device on a transmission side to a device on a reception side, (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.)
the system controller comprising: circuitry configured to build a plurality of virtual networks in the IP switch and cause data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks, (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
Hanks et al. (US9,807,035B1) teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.
KWAK et al. (US20160134527A1) teaches wherein the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, (KWAK, Fig. 3, paragraphs 38-39, teach a virtual network-based distributed multi-domain routing control system comprising SDN Controller 1 (310) and SDN Controller 2 (320) including a plurality of VNF routers 1-2 (311, 321) and VNF controllers 1-2 (312, 313, 322) (i.e. plurality of SDN switches arranged in a hierarchy).) the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks. (KWAK, Fig. 3, paragraphs 40-42, teach each of the VNF controllers and providing control over their associated virtual networks (i.e. forming part of a corresponding different one of the plurality of virtual networks).)

Bisht et al. (US20160080481A1) is directed towards operating a load balancing switch includes providing a flow entry in a flow table, the flow entry may include a match pattern that is satisfied by a data flow identification, and the flow entry may identify a first server (Abstract). More particularly, Fig. 1, paragraph 56, teach controller 15 configured to control switch 11 to direct flow setup to specified servers. 

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “at least one SDN switch of the plurality of SDN switches forms part of two virtual networks of the plurality of virtual networks.”, as recited in independent claims 1, 9, 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412